


Exhibit 10(b)


FEDERAL AND STATE INCOME TAX ALLOCATION AGREEMENT
AMONG THE MEMBERS OF THE ENERGY FUTURE HOLDINGS CORP.
CONSOLIDATED GROUP


THIS AGREEMENT (“Agreement”) is executed on May 15, 2012 but effective as of
January 1, 2010, by and among Energy Future Holdings Corp., a Texas corporation,
and the undersigned entities.


RECITALS:


WHEREAS, Energy Future Holdings Corp. is the common parent of an affiliated
group of corporations within the meaning of section 1504(a) of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and the
undersigned are members of such affiliated group or entities that are, for
federal income tax purposes, disregarded as separate from a member of such
affiliated group (the “Group”);


WHEREAS, it is the desire and intention of the parties to provide for the method
of allocation of the consolidated United States income tax liability among them
and that such allocation fairly preserve the economic rights and privileges that
would have accrued to each of them from the filing of separate returns,
including the benefit of losses and credits utilized in the consolidated return;
and


WHEREAS, it is the desire and intention of the parties to provide for the method
of allocation of the consolidated or combined state income or Texas franchise
(or margin) tax liability among them and that such allocation fairly preserve
the economic rights and privileges that would have accrued to each of them from
the filing of separate returns, including the benefit of losses and credits
utilized in the consolidated return;


NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter
contained, the parties hereto agree as follows:


Article 1 - Method of Allocation


1.1    Generally. If Energy Future Holdings Corp., or its successor as the
common parent within the meaning of section 1504(a) of the Code (the “Common
Parent”), files a consolidated United States Corporation Income Tax Return, the
total consolidated United States income tax liability (which shall include any
alternative minimum tax liability) after all credits allowed in arriving at such
tax liability (the “Consolidated Tax Liability”) shall be allocated to each
member of the Group in accordance with paragraph 1.2. The amount of liability so
allocated to any member shall be an obligation of each such member due and owing
in accordance with Article 3. To the extent it is determined that a tax benefit
is properly allocable to any member in accordance with the allocation prescribed
in paragraph 1.2, the amount of benefit so allocated shall be an obligation due
and owing to each such member in accordance with Article 3.


1.2    Allocation of Consolidated Tax Liability. The members of the Group shall
determine and allocate the Consolidated Tax Liability among themselves in the
following manner:


Step 1: Each member shall be allocated a portion of the Consolidated Tax
Liability equal to the Consolidated Tax Liability multiplied by a fraction, the
numerator of which is the taxable income of such member and the denominator of
which is the sum of the taxable incomes of all the members. A member's taxable
income shall be the separate taxable income of the member determined under
Treasury regulation section 1.1502-12, adjusted for the following items pursuant
to Treasury regulation section 1.1552-1(a)(1)(ii):






--------------------------------------------------------------------------------




(a)    the portion of the consolidated net operating loss deduction, the
consolidated charitable contributions deduction, the consolidated dividends
received deduction, the consolidated section 247 deduction, the consolidated
section 582(c) net loss, and the consolidated section 922 deduction attributable
to such member;


(b)    such member's net capital loss and section 1231 net loss, reduced by the
portion of the consolidated net capital loss attributable to such member; and


(c)    the portion of any consolidated net capital loss carryover attributable
to such member that is absorbed in the taxable year.


The additional amount allocated to a member under this Step 1 shall be further
allocated under principles similar to those in this Step 1 to any entity that
is, for federal income tax purposes, disregarded as an entity separate from such
member.


Step 2: Pursuant to Treasury regulation section 1.1502-33(d)(3), an additional
amount shall be allocated to each member equal to 100% of the excess, if any, of
(i) the “separate return tax liability” of such member for the taxable year,
over (ii) the amount allocated in Step 1 of this paragraph 1.2. As provided more
fully in Treasury regulation section 1.1552-1(a)(2)(ii), a member's separate
return tax liability shall equal the member's tax liability computed as if it
had filed a separate return for the year except that:


(a)    gain or loss on intercompany transactions shall be taken into account as
provided in Treasury regulation section 1.1502-13 as if a consolidated return
had been filed for the year;


(b)    gain or loss relating to inventory adjustments shall be taken into
account as provided in Treasury regulation section 1.1502-18 as if a
consolidated return had been filed for the year;


(c)    transactions with respect to stock, bonds or other obligations of members
shall be reflected as provided in Treasury regulation section 1.1502-13(f) and
(g) as if a consolidated return had been filed for the year;


(d)    excess losses shall be included in income as provided in Treasury
regulation section 1.1502-19 as if a consolidated return had been filed for the
year;


(e)    in the computation of the deduction under section 167, property shall not
lose its character as new property as a result of a transfer from one member to
another member during the year;


(f)    a dividend distributed by one member to another member shall not be taken
into account in computing the deductions under sections 243(a)(1), 244(a), 245,
or 247 (relating to deductions with respect to dividends received and dividends
paid);


(g)    basis shall be determined under Treasury regulation sections 1.1502-31
and 1.1502-32, and earnings and profits shall be determined under Treasury
regulation section 1.1502-33 as if a consolidated return had been filed for the
year; and


(h)    subparagraph (2) of Treasury regulation section 1.1502-3(f) shall apply
as if a consolidated return had been filed for the year.






--------------------------------------------------------------------------------




The additional amount allocated to a member under this Step 2 shall be further
allocated under principles similar to those in this Step 2 to any entity that
is, for federal income tax purposes, disregarded as an entity separate from such
member.


Step 3: The additional amount allocated to members or disregarded entities
pursuant to Step 2 of this paragraph 1.2 shall be paid by such members, or
disregarded entities that are parties hereto, to the Common Parent on behalf of
those other members that had items of income, deductions, net operating losses,
or tax credits to which such total is attributable pursuant to a consistent
method that reasonably reflects such items of income, deductions, net operating
losses, or tax credits, such consistency and reasonableness to be determined by
the Chief Financial Officer of the Common Parent (the “Chief Financial
Officer”). Any income, deductions, net operating losses, or tax credits of any
such other member that are attributable to any disregarded entity directly or
indirectly owned by such other members shall be further allocated by such other
member to such disregarded entity. In general, the amounts paid to members, or
disregarded entities, will be deemed to be consistent and reasonable if paid on
a basis equal to the applicable federal corporate income tax rate of net
operating losses used and 100% of tax credits used unless such an allocation
would be inequitable.


The method of allocation described in this paragraph 1.2 is intended to be
consistent with Treasury regulation sections 1.1552-1(a)(1) and 1.1502-33(d)(3).


1.3     Quarterly Estimated Tax Payments. For purposes of determining each
member's share of any quarterly estimated tax payments due with respect to the
Consolidated Tax Liability, or if applicable, material state income or franchise
tax liability, such quarterly Consolidated Tax Liability or state income or
franchise tax liability shall be allocated among the members of the Group in
accordance with paragraph 1.2 above. Any payments made by a member with respect
to such quarterly estimated tax payments shall be a credit against any amounts
due from such member with respect to the annual Consolidated Tax Liability. If
the aggregate amount of quarterly payments made pursuant to this paragraph 1.3
for a taxable period exceeds the amount due and owing from such member with
respect to the entire taxable period, such excess shall be refunded to such
member pursuant to Article 3.


1.4     Carrybacks and Carryforwards. If part or all of a loss or credit is
allocated to a member of the Group pursuant to Treasury regulation section
1.1502-21(b) or Treasury regulation section 1.1502-79, or a similar provision,
and is carried back or carried forward to a year in which such member filed a
separate return or a consolidated return with a different affiliated group, any
refund or reduction in the Consolidated Tax Liability arising from such
carryback or carryforward shall be for the benefit of such member. If a member
of the Group has a loss or credit in a separate return year that may be carried
back to a year in which the Group filed a consolidated United States Corporation
Income Tax Return, any refund or reduction in the Consolidated Tax Liability
arising from such carryback shall be for the benefit of the Group and shall be
retained by the Common Parent. If a member of the Group has a loss or credit in
a separate return year that may be carried forward to a year in which the Group
filed a consolidated United States Corporation Income Tax Return, any refund or
reduction in the Consolidated Tax Liability arising from such carryforward shall
be allocated in accordance with paragraph 1.2. Notwithstanding the above, the
Common Parent shall determine whether an election shall be made not to carry
back part or all of a consolidated net operating loss for any tax year in
accordance with Regulation Section 1.1502-21(b)(3).






--------------------------------------------------------------------------------




1.5    Consolidated Alternative Minimum Tax. The amount of consolidated
alternative minimum tax (“AMT”) allocated to a member is determined by
multiplying the consolidated AMT by a fraction, the numerator of which is the
separate adjusted AMT (as defined in proposed Treasury regulation section
1.1502-55(h)(6)(iv)) of the member for the year, and the denominator of which is
the sum of all members' separate adjusted AMT for the year. The amount of
allowable consolidated minimum tax credit (“MTC”) in a taxable year must be
allocated among the members in accordance with the principles of proposed
Treasury regulation section 1.1502-55(h)(6)(iv) and (7).


1.6     Earnings and Profits. For purposes of computing the earnings and profits
of members of the Group, the Consolidated Tax Liability of the Group shall be
calculated and allocated in accordance with Code section 1552(a)(1). Any
difference between the amount of the Consolidated Tax Liability allocated to a
member under this Agreement and the amount of Consolidated Tax Liability
allocated to a member under Code section 1552(a)(1) shall be treated as a
distribution or contribution, or both, as appropriate. The Group has not made
any election to make extended tax allocations under Treasury regulation section
1.1502-33(d).


1.7    Allocation of State Taxes.


(a)     With the exception of state income and franchise taxes calculated on the
basis of consolidated or combined taxable income, including the Texas margin
tax, each member has filed state and local tax returns on a separate company or
separate group basis, such that each member of the Group has paid tax solely on
their respective tax items and not on the basis of any consolidated or combined
reporting of their respective tax items. Accordingly, this agreement makes no
provision for any allocation of separately computed state and local income or
franchise tax liabilities.


(b)     Except for Texas margin tax (which is provided for in paragraph 1.7(c)),
the amount of state income tax liability for the Group that is computed on a
combined or consolidated basis shall be allocated to each member, and among any
entity disregarded as an entity separate from such member, of the Group in
accordance with similar principles to those set forth in paragraph 1.2.


(c)     


(i)     The amount of combined Texas margin tax (“TMT”) for a taxable year is
allocated among the members of the Group and other parties to this Agreement
which are included in such combined group by multiplying (i) such combined TMT
by (ii) a fraction, the numerator of which is the amount of TMT that each such
entity would have paid if it had computed its TMT liability for the taxable year
on a separate entity basis rather than as a part of the combined group (the
“separate entity TMT”), and the denominator of which is the sum of all entities'
separate entity TMT for the year. Each entity's separate entity TMT shall be
based on the combined group's deduction election pursuant to section
171.101(a)(1)(B)(ii) of the Texas Tax Code.


(ii)     If an entity's separate entity TMT exceeds the amount allocated to such
entity under paragraph 1.7(c)(i) above, then such entity shall be allocated an
additional amount to reflect such excess. The additional amount allocated under
this paragraph 1.7(c)(ii) shall be paid by such entity to the Common Parent on
behalf of those other entities whose deductions, credits or other tax attributes
resulted in such excess.  Such allocation shall be made pursuant to a consistent
method that reasonably reflects such deductions, credits or other tax
attributes, such consistency and reasonableness to be determined by the Chief
Financial Officer.






--------------------------------------------------------------------------------




Article 2 - Authority to Administer Agreement


2    To effectuate the stated intent of the parties hereto as contained in this
Agreement, the Chief Financial Officer shall be authorized to:


(a)    determine the Consolidated Tax Liability and any state tax liability
under paragraph 1.7 of the Group for each taxable period for which the Common
Parent files a consolidated United States Corporation Income Tax Return, or
similar combined or consolidated state tax return, by making the necessary
elections and selecting the tax accounting methods that provide the maximum tax
benefit for the Group;


(b)    determine and allocate to each member of the Group the appropriate
liability or refund, if any, of the Consolidated Tax Liability in accordance
with paragraph 1.2 and any state tax liability or refund, if any, in accordance
with paragraph 1.7;


(c)    prescribe any tax elections or tax provisions that shall apply to each
member of the Group;


(d)    prescribe the computer software, methods and procedures each member shall
use to maintain such member's tax records and to prepare its tax returns; and


(e)    do all other things necessary and proper to effectuate the stated intent
of the parties and the purposes of this Agreement.


Article 3 - Settlement of Allocations


3    The rights and obligations between and among the various members of the
Group accruing under the provisions of this Agreement shall arise and be settled
as follows:


(a)    Each member, or disregarded entity which is a party hereto, shall pay to
the Common Parent its allocated share of Consolidated Tax Liability under Step 1
of paragraph 1.2 within 30 days after the Common Parent files a consolidated
United States Corporation Income Tax Return for any taxable period (or with
interest at such later date as agreed to by the Common Parent and the applicable
member or disregarded entity).


(b)    Each member, or disregarded entity which is a party hereto, benefitting
from another member's net operating losses, tax credits, or other tax attributes
shall pay to the Common Parent its additional allocation determined under Step 2
of paragraph 1.2 within 30 days after the Common Parent files a consolidated
United States Corporation Income Tax Return for any taxable period (or with
interest at such later date as agreed to by the Common Parent and the applicable
member or disregarded entity).


(c)    The Common Parent shall pay to each member, or disregarded entity which
is a party hereto, with a net operating loss, tax credits, or other tax
attributes during the taxable year, its allocable share of the total of the
additional amounts due from other members as determined under Step 3 of
paragraph 1.2 within 30 days after the Common Parent files a consolidated United
States Corporation Income Tax Return for any taxable period (or with interest at
such later date as agreed to by the Common Parent and the applicable member or
disregarded entity).






--------------------------------------------------------------------------------




(d)     Each member or disregarded entity which is a party hereto, as the case
may be, shall pay to the Common Parent its allocated share of any state income
or TMT liability under paragraph 1.7 within 30 days after the Common Parent
files a consolidated or combined state income tax or TMT return or report for
any taxable period (or with interest at such later date as agreed to by the
Common Parent and the applicable member or disregarded entity). The Common
Parent shall pay to each member, or disregarded entity which is a party hereto,
with a net operating loss, tax credits, deductions or other tax attributes
during the taxable year, its allocable share of the total of the additional
amounts due from other members as determined under paragraph 1.7 within 30 days
after the Common Parent files a consolidated or combined state income tax or TMT
return or report for any taxable period (or with interest at such later date as
agreed to by the Common Parent and the applicable member or disregarded entity).


(e)     All payments pursuant to this Article 3 shall be adjusted to reflect any
quarterly estimated tax payments made pursuant to paragraph 1.3.


Article 4 - Adjustments


4.1    Tax. In the event the Consolidated Tax Liability is subsequently changed
or otherwise adjusted by reason of an amended return, a claim for refund, a
final “determination” as that term is defined in section 1313(a) of the Code, or
any of the events specified in section 6213(b) or (d) of the Code, or otherwise,
the Chief Financial Officer shall adjust the allocations accordingly. The
amounts of any such adjustment shall become due and owing in accordance with
Article 3 on the 30th day following the date giving rise to the recomputation
(or with interest at such later date as agreed to by the Common Parent and the
applicable member or disregarded entity). In the case of any refund, the Common
Parent shall pay each member its share of such refund, determined in the same
manner as in paragraph 1.2, within 30 days after receiving such refund (or with
interest at such later date as agreed to by the Common Parent and the applicable
member or disregarded entity), and in the case of an increase in tax liability,
each member or disregarded entity, as the case may be, shall pay the Common
Parent its allocable share of such increased tax liability within 30 days after
receiving notice of such liability from the Common Parent (or with interest at
such later date as agreed to by the Common Parent and the applicable member or
disregarded entity).


4.2     Interest. If any interest is to be paid or received as a result of a
consolidated tax deficiency or refund, such interest will be allocated among the
members as follows:


(a)     any member having an overpayment of tax shall be credited with interest
on such overpayment calculated in accordance with section 6611; and


(b)     any member having an underpayment of tax shall be allocated a portion of
the total interest due equal to the amount of interest on such underpayment
calculated in accordance with section 6601.


4.3     Penalties. Any penalty shall be allocated (i) if such penalty is
associated with or attributable to the income or any act or omission of a
particular member or members (or their disregarded subsidiaries), equitably to
such member or among such members (or disregarded entities), or (ii) in all
other cases, upon such basis as the Chief Financial Officer deems just and
proper in view of all applicable circumstances.


4.4     State Tax Adjustments. In the event that any state income tax or TMT
liability is subsequently changed or otherwise adjusted by reason of an amended
return or any audit, litigation or similar proceeding, or otherwise, such change
or adjustment, and any interest or penalties related thereto, shall be allocated
under principles similar to paragraphs 4.1, 4.2 and 4.3.




--------------------------------------------------------------------------------




Article 5 - Cooperation; Records; Contests


5.1     Cooperation. Each member of the Group and any disregarded entity shall
cooperate with each other and with each other's agents, including accounting
firms and legal counsel, in connection with tax matters relating to the parties
and their affiliates including (a) preparation and filing of tax returns, (b)
determining the liability for and amount of any taxes due (including estimated
taxes) or the right to and amount of any refund of taxes, (c) examinations of
tax returns, and (d) any administrative or judicial proceeding in respect of
taxes assessed or proposed to be assessed. Such cooperation shall include making
all information and documents in their possession available to such other
parties as provided in paragraph 5.2. Each member and disregarded entity shall
also make available, as reasonably requested and available, personnel (including
officers, directors, employees and agents of the parties or their respective
affiliates) responsible for preparing, maintaining, and interpreting information
and documents relevant to taxes, and personnel reasonably required as witnesses
or for purposes of providing information or documents in connection with any
administrative or judicial proceedings relating to taxes. Any information or
documents provided under this paragraph 5.1 shall be kept confidential by the
party receiving the information or documents, except as may otherwise be
necessary in connection with the filing of tax returns or in connection with any
administrative or judicial proceedings relating to taxes.


5.2     Records. Each member and disregarded entity shall preserve and keep all
tax records, whether they be paper, electronic or other medium, related to the
Consolidated Tax Liability or any state income tax or TMT liability for so long
as the contents thereof may become material in the administration of any matter
under the Code or other applicable tax law, but in any event until the
expiration of any applicable statutes of limitation. If, prior to the expiration
of the applicable statute of limitation a member reasonably determines that any
tax records which it is required to preserve and keep under this paragraph 5.2
are no longer material in the administration of any matter under the Code or
other applicable tax law, such party may dispose of such records upon 90 days
prior notice to the other members. Such notice shall include a list of the
records to be disposed of describing in reasonable detail each file, book, or
other record accumulation being disposed. The notified parties shall have the
opportunity, at their cost and expense, to copy or remove, within such 90-day
period, all or any part of such tax records. The members of the Group and any
disregarded entity shall make available to each other for inspection and copying
during normal business hours upon reasonable notice all tax records in their
possession to the extent reasonably required by the other member in connection
with the preparation of tax returns, audits, litigation, or the resolution of
items under this Agreement.


5.3     Tax Contests. The Common Parent shall control the defense or prosecution
of any audit, assessment, or administrative or judicial proceeding relating to,
or with potential impact upon, any Consolidated Tax Liability or state income
tax or TMT liability (“Tax Contest”) for any Group tax return or TMT return. As
provided in paragraph 5.1, members of the Group shall provide information and
documents reasonably requested of them by the Common Parent or by the Internal
Revenue Service or other state taxing authorities with respect to matters
relating to their respective tax items.


Article 6 - Miscellaneous Provisions


6.1    This Agreement supersedes all previous tax allocation agreements among
the Common Parent and the members of the Group and other federal income tax
allocation agreements or arrangements among the parties to this Agreement.






--------------------------------------------------------------------------------




6.2    It is understood and acknowledged that, in accordance with Treasury
regulation section 1.1502-77, the Common Parent will be the agent for all
members of the Group with respect to all matters referred to therein and the
Common Parent has the power, without the consent of any member, to exercise the
authority with respect to the matters set forth therein, including without
limitation, making or revoking any elections. Any notice, demand, request or
report required or permitted to be given or made to any party under this
Agreement shall be in writing and shall be deemed given or made when
hand-delivered or when sent by first class mail or by other commercially
reasonable means of written communication (including delivery by an
internationally recognized courier service or by facsimile transmission) to the
party at the party's address as follows:


If to Common Parent:        Tax Department
EFH Corporate Services Company
1601 Bryan Street
Dallas, TX 75201


If to any other member:     Tax Department
EFH Corporate Services Company
1601 Bryan Street
Dallas, Texas 75201


A party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other parties.


6.3    The parties hereto recognize that from time to time other companies may
become members of the Group and hereby agree that such new members will become
parties to this Agreement by the signature of an officer of such new member on a
document in the form attached hereto as Annex A and it shall not be necessary
that the existing members re-execute this Agreement or join with such new member
in signing a counterpart of Annex A.


6.4    In order to reflect the parties' course of dealing since January 1, 2010,
this Agreement shall be effective for all open taxable years beginning after
December 31, 2009, unless the Common Parent otherwise agrees to the termination
of the rights and obligations of any party hereunder under such terms and
conditions as are mutually agreed upon by the Common Parent and the terminating
party, which terms and conditions shall not inure to the detriment of any other
party hereto. Notwithstanding such termination, this Agreement shall continue in
effect with respect to any payment (including any payment attributable to an
adjustment governed by Article 4) or refunds due for all taxable periods prior
to termination. Any refund allocated to a member of the Group that, at the time
the allocation is made, has left the Group due to sale, merger, liquidation or
otherwise shall be made to the member of the Group that received the proceeds of
such sale, merger or other transaction or the assets of the former member unless
another method of allocation is agreed to prior to the member leaving the Group.


6.5    The Common Parent shall have authority to amend this Agreement through a
collateral agreement with any member to take into account any special facts and
circumstances of such member. The collateral agreement shall be effective upon
execution by all affected parties and need not be executed by members whose
rights and liabilities under this Agreement are not affected by the collateral
agreement. Any such amendment shall be consistent with the principles of this
Agreement.


6.6    This Agreement may be unilaterally amended by the Common Parent in
response to legislative or regulatory changes in the tax law; provided that any
such amendment shall be consistent with the principles of this Agreement.




--------------------------------------------------------------------------------




6.7    Failure of one or more parties to qualify as a member of the Group shall
not operate to terminate this Agreement with respect to the other parties so
long as two or more parties continue to so qualify.


6.8    This Agreement shall bind and inure to the benefit of the respective
successors and assigns of the parties, but no assignment shall relieve any
party's obligations hereunder without the written consent of the other parties
except as otherwise provided in paragraph 6.4.


6.9    This Agreement shall be governed by the laws of the State of Texas and
the United States of America.


6.10    Any matter not specifically covered by this Agreement shall be handled
in the manner determined by the Common Parent in a manner consistent with the
principles of this Agreement. Any dispute concerning the interpretation of this
Agreement shall be settled in a fair and reasonable manner by the Chief
Financial Officer.


6.11    The Chief Financial Officer may delegate any authority and duties
granted hereunder to the VP Tax or General Tax Counsel.


6.12    This Agreement contains the entire understanding of the parties with
respect to the subject matter contained herein. No alteration, amendment or
modification of any of the terms of this Agreement shall be valid unless made by
an authorized officer of each member of the Group that is a party hereto except
as otherwise provided in paragraphs 6.5 and 6.6. In the event of any
inconsistency between this Agreement and any other agreements, the provisions of
this Agreement shall control.


6.13     The language in all parts of this Agreement shall in all cases be
construed according to its fair meaning and shall not be strictly construed for
or against any party.


6.14     The parties shall execute and deliver all documents, provide all
information, and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement, including the execution
and delivery to the other parties and their affiliates and representatives of
such powers of attorney or other authorizing documentation as is reasonably
necessary or appropriate in connection with Tax Contests (or portions thereof)
under the control of such other parties in accordance with Article 5.


6.15     If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not be affected thereby.


6.16     No failure by any party to insist upon the strict performance of any
obligation under this Agreement or to exercise any right or remedy under this
Agreement shall constitute waiver of any such obligation, right, or remedy or
any other obligation, rights, or remedies under this Agreement.


6.17    This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the 15th day of May, 2012.




[Signatures Appear on Following Page]




--------------------------------------------------------------------------------




Energy Future Holdings Corp.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer




TXU Receivables Company


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




EFH Australia (No. 2) Holdings Co.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




EFH FS Holdings Co.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




EFH Finance (No. 2) Holdings Co.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




EFH Vermont Insurance Company


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer






--------------------------------------------------------------------------------




Basic Resources Inc.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




Energy Future Competitive Holdings Company


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer




EFIH Finance Inc.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer




Energy Future Intermediate Holdings Co. LLC


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer




EFH Corporate Services Company


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




LSGT Gas Company LLC


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President






--------------------------------------------------------------------------------




TCEH Finance Inc.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer




LSGT SACROC Inc.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




EEC Holdings Inc.


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: President




EECI, Inc.


By: ________/s/ PAUL M. KEGLEVIC________


Printed name: _____Paul M. Keglevic_________


Title: President




Texas Competitive Electric Holdings Company LLC


By: ______/s/ PAUL M. KEGLEVIC__________


Printed name: _____Paul M. Keglevic_________


Title: Executive Vice President and Chief Financial Officer






    




--------------------------------------------------------------------------------




EFH Properties Company


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Generation SVC Company


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Energy Company LLC


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Energy Trading (CA) Co.


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant ET Services Co.


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer








--------------------------------------------------------------------------------




Luminant Generation Company LLC


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Holding Company LLC


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Mining Company LLC


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




TXU Energy Retail Company LLC


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




TXU Retail Services Company


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer








--------------------------------------------------------------------------------




TXU SEM Company


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




4Change Energy Company (F/K/A TXU SESCO Energy Services Company)


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Mining Company LLC
As successor to Luminant Mining Services Co.


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Generation Company LLC
As successor to Luminant Power Services Co.


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer




Luminant Energy Company LLC
As successor to Luminant Energy Services Co.


By: ______/s/ ANTHONY R. HORTON________


Printed name: _____Anthony R. Horton________


Title: Treasurer






--------------------------------------------------------------------------------




ANNEX A


ADMISSION OF NEW GROUP MEMBER




THIS AGREEMENT is made as of the ___ day of _________, ____ between Energy
Future Holdings Corp. (“EFH”), a Delaware corporation, and (the “New Member”).


RECITALS:


WHEREAS, EFH is the common parent of an affiliated group of corporations within
the meaning of section 1504(a) of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”); and


WHEREAS, EFH and the members of its affiliated group within the meaning of
section 1504(a) of the Code and certain entities disregarded for federal income
tax purposes as an entity separate from a member of such affiliated group (the
“Group”) executed the Federal and State Income Tax Allocation Agreement Among
the Members of the Energy Future Holdings Corp. Consolidated Group (the
“Agreement”) as of the ___ day of ______, ____, to allocate federal and state
income tax liability and Texas margin tax liability among them; and


WHEREAS, the New Member has become a member of the Group since the Group
executed the Agreement;


NOW, THEREFORE, the parties hereto agree as follows:


The New Member shall by its execution of this Admission of New Group Member
become subject to the terms of the Agreement effective as of the date first
stated above.


Energy Future Holdings Corp.


By ______________________________________
[Name]
[Title]




[NAME OF NEW MEMBER]


By ______________________________________
[Name]
[Title]
 






